 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, remain,or refrain from becoming or remaining members of any labor organizationCERTAIN-TEED PRODUCTS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Vance Kellum and Roger Omberg if presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor,MeachamBuilding,110 West Fifth Street, Fort Worth, Texas, Telephone No.Edison 5-x211, Extension 2131,if they have any question concerning this notice orcompliance with its provisions.Metropolitan Life Insurance CompanyandInsuranceWorkersInternationalUnion,AFL-CIO.CaseNo. 7-CA-4636(2).Jund 05, 1965DECISION AND ORDEROn March 16, 1965, Trial Examiner Sidney Sherman issued his Deci-sionin the above-entitled proceeding, finding that the Respondent hadengaged inand was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action,as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings," conclusions, and recom-mendations of the Trial Examiner as modified herein.'The first two dates referred to In footnote 4 of the Trial Examiner's Decision shouldread, respectively,"November 28, 1962" and"August 1963"The Respondent urges us to overrule the Trial Examiner's findings that District Man-ager Speyer interrogated applicant Nunnally on December 12, 1963,about his union activityand told him that he would not be rehired by Respondent if he had signed a union cardAs the Respondent correctly points out,the Trial Examiner's summarization of Speyer'stestimony regarding this Interview is, in one respect,not wholly in accord with the record.In view, however,of the weight given by the Trial Examiner to demeanor considerationsin his decision to credit Nunnally,whose testimony he considered"forthright and circum-stantial,"we do not find this minor factual discrepancy to be of sufficient importance towarrant overruling the Trial Examiner on this point.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F. 2d 362 (C.A. 3).153NLRB No. 52. METROPOLITAN LIFE INSURANCE COMPANY515ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Metropolitan Life Insurance Company, NewYork, New York, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order, asso modified :1.The following is substituted for paragraph 2(a) of the Recom-mended Order :"(a) Offer to John Nunn ally immediate employment in a positionsubstantially equivalent to that at which he would have been employedhad he not been discriminated against, in the Gratiot district office orany other district office of Respondent in the Detroit area, withoutprejudice to any seniority or other rights and privileges he might haveacquired."2.The following is substituted for the last indented paragraph ofthe Appendix attached to the Trial Examiner's Decision :WE WILL offer John Nunnally immediate employment as a debitagent, and make him whole for any loss of pay suffered by reasonof the discrimination against him."3.The telephone number for Region 7, appearing at the bottom ofthe Appendix attached to the Trial Examiner's Decision, is amendedto read: "Telephone No. 226-3244."TRIAL EXAMINER'S DECISIONThe charge herein was served upon the Respondent on March 24,1964, the com-plaint issued on May 14, and the case was heard before Trial Examiner SidneySherman on October 15,1964, and January 19,1965.The main issue litigated waswhether the Respondent's refusal on January 8, 1964,to rehire Nunnally as an agentwas unlawful.After the hearing briefs were filed by the Respondent and the General,Counsel.Upon the entire record in this case,'and my observation of the witnesses,I adoptthe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTMetropolitan Life Insurance Company, hereinafter called the Respondent, is acorporation,organized under the laws of the State of NewYork, withitsprincipaloffice in NewYork City,and is engaged in the sale of various forms of insurance. Itannually receives at its New York office premiums from out-of-State policyholdersin excess of $1 million and annually remits to such policyholders from its New Yorkoffice more than$1million, in payment of claims.The Respondent is engaged incommerce within the meaning of the National Labor Relations Act, as amended.iThe transcript of testimony taken herein is hereby ordered corrected as follows:1.At p. 143, 11.4 and 9,change "activity"to "antipathy".2.At p. 154, 1 5 "chance"should read"change".All events hereinafter related occurred in 1963, unless otherwise Indicated. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDInsurance Workers International Union, AFL-CIO, hereinafter called the Union, isa labor organization under the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that the Respondent violated Section 8(a)(1) of the Act byinterrogating an applicant for reemployment about his attitude to the Union, and byconditioning employment on such attitude.The complaint further alleges that onJanuary 23, 1964, the Respondent violated Section 8(a)(3) and (1) of the Act byrefusing to rehire Nunnally, a former agent, because of his union activity.Theanswer denies any violation.A. Sequence of eventsNunnally was originally hired by the Respondent as a debit agent in 1950, was soemployed in the Respondent's Eastgate district office in Detroit, Michigan, in March1962, when the Union filed a petition for an election among the Respondent's Detroitagents, and Nunnally about this time signed a card for the Union.An election heldin October 1962, was set aside by the Board and a second election, in June 1963,resulted in certification of the Union as bargaining representative.At the secondelection, Nunnally acted as an observer for the Union and, as such, signed the officialtally of ballots.In the meantime, in November 1962, Nunnally had applied for a transfer to theRespondent's agency in Huntsville, Alabama.This request was at first rejected, butabout 9 months later, in August 1963, the transfer was effected, and Nunnally workedinHuntsville until early in the following December, when he resigned and returnedto Detroit.There, he had a job interview with Speyer, the manager of the Respond-ent'sGratiot district office, who, on December 13 recommended to his superior,Pate, that Nunnally be rehired.However, on January 8, 1964, Speyer was instructedto reject Nunnally's application, and he has not been rehired.B.Discussion1.The8(a)(1) issuesThe General Counsel bases his allegations of interrogation and coercion on certainremarks attributed to Speyer in the course of his interview with Nunnally on Decem-ber 12.On that occasion, according to Nunnally, Speyer, after indicating his willing-ness to hire Nunnally, asked him how he felt about the Union, and, when Nunnallyanswered that he had voted for the Union, asked how active he had been on behalfof the Union, eliciting an admission by Nunnally that he had been a union observer inthe second election.Nunnally added that, when Speyer pressed him as to whether hehad signed a union authorization card, he falsely denied having done so, therebyeliciting from Speyer the comment:. . that's good because if you signed a card youwould never come back to work for Metropolitan."Although Speyer denied at first that he asked Nunnally on December 12, whetherhe had signed a union card, at a later point in his testimony he gradually retreatedfrom his position, stating, at first, that he did not recall making any such inquiry, andfinally confessing that he was not sure that he had not done so. Speyer also professedto be unable to recall whether he had asked Nunnally how he felt about the Union.While admitting that he learned of Nunnally's role as an observer for the Union,Speyer denied that he solicited this information, insisting that Nunnally volunteeredit in the course of a conversation late in December. Speyer denied, moreover, thathe told Nunnally that he would not be considered for rehire if he had signed a unioncard.On the basis of demeanor considerations, as well as Speyer's aforenoted retractionsand evasions, I am convinced that Speyer was not entirely candid regarding the con-tent of his conversations with Nunnally, and I am constrained to credit Nunnally,whose testimony on this point was forthright and circumstantial.Accordingly, I findthat on December 12, Speyer interrogated Nunnally about this union activity andsentiments, and announced that it was Respondent's policy not to rehire former agentswho had signed union cards. I find further that the Respondent thereby violatedSection 8 (a) (1) of the Act.2.The 8(a) (3) issueAs already related, Nunnally's application of December 12 for reemployment,although endorsed by Speyer, was rejected by his superior, Pate,2 on January 8, 1964.2He was at that time superintendent of agencies for the Great Lakes Territory, whichincluded Detroit, Michigan, and as such had the final authority, at that time, with regardto the hiring of agents. METROPOLITAN LIFE INSURANCE COMPANY517The General Counsel contends that the Respondent refused to rehire Nunnallybecause of his prior union activity. It has been found that Speyer in effect toldNunnally on December 12 that it was the Respondent's policy not to rehire formeragents who had signed union cards, and Pate admitted at the hearing that he hadbeen informed in 1962 that Nunnally had signed a union card.Moreover, Pate didnot contradict Nunnally's testimony that, at meetings with the Respondent's Detroitagents during the Union's election campaign, Pate had characterized the Union'srepresentatives as "thugs," and "strong arm men," who were "connected with therackets of all types," and had expressed strong views on the inutility and futility of aunion.3And, at the hearing, Pate expressed the view that a district office manager"that does not have union representation in his area can control his organization alittle better and has fewer problems" than a manager in an organized area .4As against the foregoing evidence of discriminatory motivation, Respondent citesthe testimony of Pate that he decided not to rehire Nunnally because of (1) his "nega-tive attitude," as attested by his excessive complaints regarding,inter alia,the reduc-tion of his debit, the Respondent's sales policies and sales material, and the amountof his commissions, (2) the fact that in 1961, 1962, and 1963 Nunnally's salesdeclined to a point substantially below the average for all of the Respondent's agents,and (3) his unsatisfactory sales record during his sojourn in Alabama.However, ina letter of January 23, 1964, to Nunnally,5 Pate made no reference to production orsales, but gave only the following reasons for the refusal to rehire Nunnally:It is simply my belief that with your attitude and personal problems you are notsuited for the career of a dedicated life underwriter.And, to an interoffice memorandum relating to the rehire of Nunnally, Pateappended a notation, dated January 9, 1964, that he "wouldneverconsiderMr.Nunnally-has an extremely negative attitude."At the hearing, Pate explained that in his January 23, letter he gave only part of thereason for the refusal to rehire Nunnally, asserting that he did not "see any point inwriting a long, lengthy letter."However,it isdifficult to believe that, if, as Pateclaimed,Nunnally's production record influenced Pate's decision, he would haveneglected the opportunity to make at least some brief reference to such an importantand objective factor in his letter to Nunnally, or that he would have omitted anymention thereof in his interoffice memorandum.For this reason,as well as certain3 For the purpose of this Decision, there is no need to determine whether Pate alsoknew of Nunnally's role as union election observer. (Pate denied having such knowledge,although the Respondent stipulated that it duly received a copy of the official tally ofballots, signed by Nunnally in his capacity as union observer )4Pate attempted at the hearing to minimize the significance he attached to Nunnally'sunion activity,assertingthat, although he had learned of Nunnally'ssigning a unioncard, he was not aware that Nunnally was a union member, and that, had he regardedNunnally as "a Union member and greatly sympathetic to the Union," Pate would nothave approved Nunnally's transfer to Huntsville, where there was no union organization.But Pate was unable to explain convincingly why he delayed for 9 months approvingNunnally's request for a transfer to HuntsvilleOn this point, the record shows onlythat in a letter dated November 28, 1963, Pate initially vetoed the transfer, assertingthat it would not be fair to the Huntsville office to foist upon it an agent with Nunnally'sallegedly poor production record.As Huntsville was outside Pate's supervision, he was,thus, in effect, professing the rather altruistic position that he preferred to keep an un-productive agent in his own territory rather than burden another office with himHow-everwhenaskedat the hearing why he finally approved Nunnally'stransfer inAugust 1964, he answered,inter alia,that he was content to let Nunnally become theresponsibility of others, and did not offer to explain what caused him to abandon thescruples expressed in his November 28 letterThe foregoing conflicting positions takenwith regard to Nunnally's transfer attest to Pate's lack of candor in this area and to areluctance to disclose the considerations which actually motivated him in delaying ap-proval of the transfer for 9 months.In any event, even if it be assumed that Pate gave no weight to Nunnally's unionactivity in acting on his request for atransferthat circumstance alone would not sufficeto negate the evidence cited above as to the Respondent's policy in acting on applicationsby former agentsfor reemploymentIn this connection,Itmay be noted that at the hear-ing Pate acknowledged that he applied stricter standards In hiring agents than he did Indealing with agents already on the payroll.5 This was In reply to an inquiry by Nunnally as to the reason for the rejection of hisapplication for reemployment. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence in the record regarding Nunnally's actual production record,6 I do not creditPate's contention that such record influenced his action.Moreover, Pate's efforts toexplain what "personal problems" of Nunnally he had reference to reflect seriouslyon his candor. Pate stated that he had in mind,inter aha,Nunnally's marital andfinancial difficulties.The record shows that Nunnally was divorced in 1961, andremarried in 1962, and that his remarriage was noted on his personnel file, whichPate admittedly reviewed before deciding not to rehire Nunnally 7Yet, Pate admittedthat the only marital problem that he had in mind was Nunnally's divorce. Even ifone credits Pate's testimony that he was not aware of Nunnally's remarriage (seefootnote 7 above), the record affords no explanation for Pate's apparently arbitraryassumption that Nunnally's divorce in 1961 still might have a deleterious effect onhis efficiency as an agent.As to Nunnally's alleged financial problems, Pate admittedthat he was "not sure" that Nunnally had told him of any financial problems,s butasserted, nevertheless that he "thought" that Nunnally had such problemsAs already related, Pate was more articulate about his reasons for imputing toNunnally a negative attitude; namely, his frequent complaints about matters affectinghis compensation and working conditions.Even if it be assumed that Nunnally'scomplaints (some of which were admittedly voiced in the presence of fellow employ-ees), did not constitute protected, concerted activities,9 and that such complaints werea factor in Pate's decision not to rehire Nunnally, I would still find a violation hereThat Nunnally's identification with the Union was at least a contributing reason forthe rejection of his application for reemployment, is clear from Speyer s admissionthat it was against the Respondent's policy to rehire a former agent who has signed aunion card, coupled, with Pate's admission that he knew Nunnally had signed such acard, and the implausibility of the bulk of the reasons assigned by Pate for not rehiringNunnally.I find therefore that, by refusing to rehire Nunnally, the Respondentviolated Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations described in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices in vio-lation of Section 8(a)(3) and (1) of the Act, it will be recommended that it bedirected to cease and desist therefrom and to take certain affirmative action designedto effectuate the policies of the Act.I shall also recommend that the Respondent be ordered to make Nunnally wholefor any loss of earnings he may have suffered by reason of the discrimination againsthim by payment to him of a sum of money equal to that which he normally wouldhave earned, absent any discrimination, from January 8, 1964, less his net earnings(Crossett Lumber Co.,8 NLRB 440, 497-498) during said period. Such net back-pay shall be computed on a quarterly basis in the manner established by the Board6 It is not disputed that during his 13 yearswith theRespondent Nunnally had at least6 years of above-average production.(See Respondent'sExhibitNo 7.)While therewas a decline in his production after 1960,the fact remainsthat Speyer, on whose judg-ment Pate professed to place great reliance,recommended to Pate thatNunnally be re-hired.Moreover,notwithstanding Greenstein'sdenial,I credit the testimonyof otherwitnesses that Greenstein,Nunnally's former manager at Eastgate,expressed pique at hisfailure to apply to Greenstein for rehire,and in May 1964(after districtmanagers weregiven complete autonomy in the hiring of agents),made an effort to contactNunnallyabout reemployment.Thus,It is clearthat Pate's ostensible dissatisfactionwith Nun-nally's production was not shared by other representatives of management,includingGreenstein,who was at least as familiar with Nunnally's record as was PateIn view of this admission,I do not credit Pate's testimony that be was not aware ofNunnally's remarriage.8Nunnally credibly denied that he had ever advised the Respondent of any financialproblems.8Of.The Office Towel Supply Company Incorporated,97NLRB 449,enforcement denial201 F 2d 838(C.A. 2). METROPOLITAN LIFE INSURANCE COMPANY519,in F. W.Woolworth Company,90 NLRB 289, and interest at the rate of 6 percent perannum 'shall be added to backpay, in accordance withIsis Plumbing&Heating Co.,138 NLRB 71610As the Respondent's unfair labor practices found herein go to the heart of the Act,itwill be recommended that the order contain a broad injunction against any formof restraint or coercion by the Respondent.Upon the basis of the above findings of fact, and upon the entire record, I adoptthe following:CONCLUSIONS OF LAW1.TheRespondent is an employer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act.2.The Unionis a labor organization within the meaning of Section 2(5) of the Act.3.By discriminating against John Nunnally because of his activities on behalf ofthe Union,the Respondent violated Section 8 (a) (3) and(1) of the Act.4.By interrogating an applicant for employment concerning his union activityand by threatening reprisals for such activity,the Respondent has violated Section8(a)(1) of the Act.5.Theaforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and the foregoing findings of fact and conclu-sions of law,and pursuant to Section 10(c) of the National Labor Relations Act, asamended, it is hereby ordered that the Respondent,Metropolitan Life InsuranceCompany, New York, New York,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Insurance Workers International Union, AFL-CIO, or in any other labor organization,by discriminating against employees inregard to their hire or tenure of employment or any term or condition of employment.(b)Coercively interrogating employees or applicants for employment about theirunion activity,and threatening reprisals for such activity.(c) In any other manner interfering with, restraining,or coercing its employeesin the exercise of their right to self-organization,to form, join,or assist the above-named Union,or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain fromany or all such activities,except to the extent that such right is affected by the provisosin Section 8(a) (3) of the Act.2Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Offer to John Nunnally immediate and full reinstatement to his former orsubstantially equivalent position,without prejudice to his seniority or other rightsand privileges.(b)Notify the above-named employee if presently serving in the Armed Forces ofthe United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act of1948, as amended,after discharge from the Armed Forces.(c)Make whole the said employee,in the manner set forth in the section of theTrial Examiner'sDecision entitled "The Remedy", for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him.(d) Preserve and, upon request,make available to the Board or its agents, forexamination or copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due under the terms of this Order.10While I credit the testimony of Hartley,one of the Respondent's agents, that inMay 1964,Greenstein asked him to contact Nunnally and invite him to see Greensteinabout reemployment and that Hartley called Nunnally's home and in his absence lefta message with a member of his family to call Hartley, I also credit Nunnally'suncon-tradicted testimony that he did not receive this message.Moreover,it is clear thatHartley was merely trying to arrange an interview between Nunnally and Greenstein,which might lead to an offer of reemployment,and the message itself did not containan offer of reemployment,but merely a request that Nunnally communicate with Hartley.Accordingly,I do not deem the foregoing circumstances to affect either Nunnally's rightto reinstatement or his right to backpay 520DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Post at its offices in Detroit, Michigan, copies of the attached notice marked"Appendix A." 11 Copies of said notice, to be furnished by the Regional Director forRegion 7, shall, after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be maintained by it for aperiod of at least 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that such notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 7, in writing, within 20 days fromthe date of receipt of this Decision, what steps the Respondent has taken to complyherewith 12"In the event that thisRecommendedOrder is adopted by the Board, the words "aDecisionand Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".12 In the eventthat thisRecommendedOrder is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees thatWE WILL NOT discourage membership in Insurance Workers InternationalUnion, AFL-CIO, or in any other labor organization, by discriminating againstemployees in regard to their hire or tenure of employment or any term or condi-tion of employment.WE WILL NOT coercively interrogate our employees or applicants for employ-ment about their union activities, or threaten them with reprisals for suchactivities.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form, join, orassist the aforesaid Union or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to the extent that suchright may be affected by the provisos in Section 8(a)(3) of the Act.WE WILL offer John Nunnally immediate and full reinstatement to his formeror substantially equivalent position, and make him whole for any loss of paysuffered by reason of the discrimination against him.All our employees are free to become or remain, or refrain from becoming orremaining, members of Insurance Workers International Union, AFL-CIO, or anyother labor organization.METROPOLITAN LIFE INSURANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 226-3210,if they have any question concerning this notice or compliance with its provisions.